DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 6/15/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 states that the thermoplastic polymer coating comprises a thermoplastic elastic fluoropolymer, but that is not listed among the Markush group in claim 1, so claim 28 is rejected for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-7, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Aken et al (US 2007/0044406 A1) in view of Lundorf et al (US 2018/0298154 A1).
Regarding claims 1 and 4, Van Aken teaches an assembly comprising: a first substrate, said first substrate comprising a first substrate surface; a second substrate, said second substrate comprising a second substrate surface; an installed fastener positioned at a fastener/substrate interface, said installed fastener configured to join the first substrate and the second substrate, said fastener/substrate interface occurring at at least one of the first substrate surface and the second substrate surface; and an electrically dissipative spray-deposited thermoplastic polymer coating material (e.g., sealant) configured to coat the fastener/substrate interface at a substrate surface to form an electrically dissipative restricted access coated fastener, said electrically dissipative spray-deposited thermoplastic polymer coating material consisting of a thermoplastic polymer comprising at least one of polyamides (e.g., nylon-6, nylon-11, nylon-12, nylon-13 or nylon 6/6), polyetheretherketones, polyphenylene sulfides and an amount of conductive material (para 47-63, 94, 135, 176; figs 2b-3).
Van Aken fails to teach said conductive material comprising an average particle size ranging from about 5 μm to about 80 μm; wherein the relative percentage by volume of conductive material present in the electrically dissipative spray-deposited thermoplastic polymer coating material ranges from about 1% to about 9% by volume; wherein the electrically dissipative spray-deposited thermoplastic polymer coating material density ranges from about 1.0 to about 1.8 g/cc; and wherein the electrically dissipative spray-deposited thermoplastic polymer coating material has a resistivity value ranging from about 1 x 105 to about 1 x 1011 ohm-m; wherein the tunable electrically dissipative thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x108 ohm-m; and wherein the tuned electrically dissipative spray-deposited thermoplastic polymer coating material has an adhesion ranging from about 5 to about 50 lbs/in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance.
Lundorf teaches a composite that may be in the form of a coating that comprises structural entities (SEs) mixed together; wherein the structural entities may be thermoplastics (i.e., a tunable electrically dissipative spray-deposited thermoplastic polymer coating material configured to coat at least one of the fastener and the fastener/substrate interface to form an electrically dissipative restricted access coated fastener) (abstract, para 6, 186, 749, 7150). Lundorf teaches the thermoplastic SEs may comprise combinations or mixtures of polyamides, polysulfone, nylon, PTFE (polytetrafluoroethylene), and PEEK (polyetheretherketone) (para 190, 191, 209, 225, 253, 734, 6667); wherein the SEs may also comprise metals or conductive materials such as copper, titanium, nickel, or carbon nanotubes having a 1 μm to 100 μm size (i.e., wherein the thermoplastic polymer is combined with the amount of conductive material to form a tunable electrically dissipative spay-deposited thermoplastic polymer fastener coating material); which significantly overlaps and therein renders obvious the size of the conductive material of the instant claim  (para 94, 135, 176). Lundorf further teaches the composite may have a density of 1.0 – 1.8 kg/L (i.e., 1.0 – 1.8 g/cc) (para 6676). 
With regard to tunable or changing the characteristics of the coating in real time during deposition, despite this not appearing to be a limitation that adds structure, Lundorf would have still suggested it to one of ordinary skill in the art at the time of invention. Lundorf teaches the CMU (composite material unit) can be prepared in a step-wise modular process where each of the components, e.g., structural entities, are added at different time points in the process (para 633-634) which would have suggested to one of ordinary skill the structural entities could be adjusted as necessary different time points in the process to optimize the characteristics or properties of the coatings being applied.
With regard to the limitations “wherein the relative percentage by volume of conductive material present in the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material ranges from about 1% to about 9% by volume,” “wherein the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x1011 ohm-m,” and “wherein the tunable electrically dissipative thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x108 ohm-m,” Lundorf teaches both the conductivity and resistivity of the composite material may be adjusted (i.e., tunable) (para 59, 6660), so it would have been obvious to one of ordinary skill in the art to adjust the amount of conductive material in the composite to optimize both the conductivity and resistivity of the composite. 
With regard to the limitation “wherein the tuned electrically dissipative spray-deposited thermoplastic polymer coating material has an adhesion ranging from about 5 to about 50 lbs/in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance” Lundorf suggests or otherwise would have rendered obvious to one of ordinary skill in the art at the time of invention the coating of that of the instant claims, so it is deemed to inherently possess an adhesion ranging from about 5 to about 50 lbs./in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance.” As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the conductive coating of Lundorf for the conductive coating of Van Aken, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the conductive coating of Lundorf with the conductive coating of Van Aken, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
The limitation “spray-deposited” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 1 and the product of Van Aken as modified by Lundorf. However, Van Aken teaches it coatings may be spray-deposited (para 17).
Regarding claims 2, 27, and 28, Van Aken teaches the thermoplastic sealant is selected from the group consisting of polytetrafluoroethylenes, polyamides (e.g., nylon-6, nylon-11, nylon-12, nylon-13 or nylon 6/6), polyetheretherketones, polyphenylene sulfides, and any combination thereof; and the conductive additives comprise copper (para 9, 54-55).
Furthermore, Lundorf teaches a composite that may be in the form of a thermal spray coating that comprises structural entities (SEs) mixed together; wherein the structural entities may be thermoplastics (i.e., an electrically dissipative high-velocity spray-deposited thermoplastic fastener coating) (abstract, para 6, 186, 7083-7086). Lundorf teaches the thermoplastic SEs may comprise combinations or mixtures of polyamides, polysulfone, nylon, PTFE (polytetrafluoroethylene), and PEEK (polyetheretherketone) (para 190, 191, 209, 225, 253, 734, 6667); wherein the SEs may also comprise metals or conductive materials such as copper, titanium, nickel, or carbon nanotubes (para 94, 135, 176).
Regarding claims 3 and 5-7, Van Aken teaches the assembly is in an aircraft airfoil, spacecraft, or marine vehicle (i.e., manned or unmmaned aircraft, spacecraft, or water borne vehicle) (para 51).

Claims 15-17, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundorf.
Lundorf teaches a composite that may be in the form of a coating that consists essentially of structural entities (SEs) mixed together; wherein the structural entities may be thermoplastics (i.e., an electrically dissipative high-velocity spray-deposited thermoplastic fastener coating) (abstract, para 6, 186, 749, 7150). Lundorf teaches the thermoplastic SEs may comprise combinations or mixtures of polyamides, polysulfone, nylon, PTFE (polytetrafluoroethylene), and PEEK (polyetheretherketone) (para 190, 191, 209, 225, 253, 734, 6667); wherein the SEs may also comprise metals or conductive materials such as copper, titanium, nickel, or carbon nanotubes having a 1 μm to 100 μm size (i.e., wherein the thermoplastic polymer is combined with the amount of conductive material to form a tunable electrically dissipative spay-deposited thermoplastic polymer fastener coating material); which significantly overlaps and therein renders obvious the size of the conductive material of the instant claim  (para 94, 135, 176). Lundorf further teaches the composite may have a density of 1.0 – 1.8 kg/L (i.e., 1.0 – 1.8 g/cc) (para 6676). 
With regard to tunable or changing the characteristics of the coating in real time during deposition, despite this not appearing to be a limitation that adds structure, Lundorf would have still suggested it to one of ordinary skill in the art at the time of invention. Lundorf teaches the CMU (composite material unit) can be prepared in a step-wise modular process where each of the components, e.g., structural entities, are added at different time points in the process (para 633-634) which would have suggested to one of ordinary skill the structural entities could be adjusted as necessary different time points in the process to optimize the characteristics or properties of the coatings being applied.
With regard to the limitations “wherein the relative percentage by volume of conductive material present in the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material ranges from about 1% to about 9% by volume,” “wherein the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x1011 ohm-m,” and “wherein the tunable electrically dissipative thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x108 ohm-m,” Lundorf teaches both the conductivity and resistivity of the composite material may be adjusted (i.e., tunable) (para 59, 6660), so it would have been obvious to one of ordinary skill in the art to adjust the amount of conductive material in the composite to optimize both the conductivity and resistivity of the composite. 
With regard to the limitation “wherein the tuned electrically dissipative spray-deposited thermoplastic polymer coating material has an adhesion ranging from about 5 to about 50 lbs/in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance” Lundorf suggests or otherwise would have rendered obvious to one of ordinary skill in the art at the time of invention the coating of that of the instant claims, so it is deemed to inherently possess an adhesion ranging from about 5 to about 50 lbs./in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance.” As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding the limitation “consisting essentially of,” it would have been obvious to one of ordinary skill in the art at the time of invention to omit any constituents of the composition of Lundorf if their function was not needed (MPEP § 2144.04 II B).
The limitation “high-velocity spray-deposited” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 15 and the product of Lundorf.
The limitations “for coating a fastener/substrate interface, said electrically dissipative high-velocity spray-deposited thermoplastic fastener coating” and “said electrically dissipative spay-deposited thermoplastic polymer fastener coating material configured to coat an installed fastener at the fastener/substrate interface at a substrate surface” are intended use limitations that do not further add structure to the coating of the instant claims. 

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundorf as applied to claim 15 and 16 above, and further in view of Van Aken
Lundorf teaches the thermoplastic fastener coating of claim 15 and 16. 
Lundorf fails to suggest a fastener comprising the coatings of claim 15 or 16.
Van Aken teaches an assembly comprising fastener/substrate interface and an electrically dissipative spray-deposited thermoplastic polymer coating material (e.g., sealant), said electrically dissipative spray-deposited thermoplastic polymer coating material consisting of a thermoplastic polymer comprising at least one of polyamides (e.g., nylon-6, nylon-11, nylon-12, nylon-13 or nylon 6/6), polyetheretherketones, polyphenylene sulfides and an amount of conductive material (para 47-63, 94, 135, 176; figs 2b-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the conductive coating of Lundorf for the conductive coating of Van Aken, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the conductive coating of Lundorf with the conductive coating of Van Aken, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).

Response to Arguments
Applicant’s arguments with respect to instant claims 1-7, 18, 19, 27, and 28 have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.
Applicant’s arguments with respect to instant claims 15-17, 29, and 30 have been considered but are not persuasive. 
Applicant contends that Lundorf does not teach a tunable coating and that Lundorf discloses only composite materials and not coatings; and that one seeking to make a composite material where the composite material itself has certain
predetermined characteristics may or may not find Lundorf’s teachings useful, i.e., it would not be tunable, because the coating has to have pre-determined characteristics. 
	First, it is noted that “tunable” does not add structure to the embodiment of the instant product claims. It describes how the coating functions, e.g., characteristics of the coating may be changed in real time during deposition, but the Applicant has fails to provide any context on how it adds structure to the final structure of the assembly of the instant claim. 
	Second, Lundorf specifically mentions its composite materials may be applied via coating by stating:
[0749] Preferred processing methods are injection molding, compression molding, transfer molding, blow molding, extrusion, injection molding, liquid casting, DMC, SMC, RIM, RRIM, GRP (hand-layup), GRP (spray and match die), filament winding, pultrusion, rotational molding, thermoforming, screw extrusion, calendering, powder injection molding, thixomolding, coating, cold pressure molding, encapsulation, filament winding, laminating, contact molding and slush molding;
And:
[7150] Aspect 34. Use of a composite material unit according to any one of aspects 6-24 in a paint, an adhesive, a paper, a plastic, a coating, a sealant, a concrete or a cement.
Therefore, Lundorf would have suggested to one of ordinary skill in the art at the time of invention that its composite materials may be used as a coating. The Examiner notes that when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named (MPEP § 2131.02 II).
With regard to tunable or changing the characteristics of the coating in real time during deposition, despite this not appearing to be a limitation that adds structure, Lundorf would have still suggested it to one of ordinary skill in the art at the time of invention. Lundorf the CMU (composite material unit) can be prepared in a step-wise modular process where each of the components, e.g., structural entities, are added at different time points in the process which would have suggested to one of ordinary skill the structural entities could be adjusted as necessary different time points in the process to optimize the characteristics or properties of the coatings being applied.
The limitation “high-velocity spray-deposited” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in the instant claims and the product of Lundorf.
The Examiner also notes Lundorf teaches “[c]haracteristics of the structural entity that may be perturbed, modified, increased or decreased, include any one or more of the following characteristics… Conductivity of SE, … electrical conductivity, … Electrical Resistivity” and “[f]or any characteristics of composite material mentioned above and below, and in each characteristic's entire range, further characteristics of the composite material that are of importance in the present invention are… electrical conductivity,… Electrical Resistivity” (para 59, 6660); so it would have been obvious to one of ordinary skill in the art to adjust the amount of conductive material in the composite to optimize both the conductivity and resistivity of the composite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783